Citation Nr: 0122970	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  94-49 418	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed allergies.  

2.  Entitlement to service connection for claimed headaches.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1964.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1994 RO decision which determined that new 
and material evidence had not been submitted to reopen claims 
of service connection for allergies and headaches.  The 
appeal is before the undersigned Member of the Board who has 
been designated to make the final disposition of this 
proceeding for VA.  

In August 1998, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  

In a January 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen claims for 
service connection for allergies and headaches.  The Board 
then remanded the case to the RO for further development of 
the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have current disability due 
to allergies that had their clinical onset or increased in 
severity during military service.  

2.  The veteran is not shown to have current disability due 
headaches that had their clinical onset or increased in 
severity during military service.  



CONCLUSIONS OF LAW

1.  The veteran's allergies are not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  

2.  The veteran's headaches are not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from September 9, 1964 to 
December 21, 1964. 

A careful review of the service medical records shows that, 
on a September 1964 pre-induction physical examination, the 
veteran was clinically evaluated as normal except for pes 
planus.  On a September 1964 report of medical history, the 
veteran stated his present health was "good."  He noted in 
part a history of frequent or severe headaches, chronic or 
frequent colds, leg cramps, frequent indigestion, recent gain 
or loss of weight, and nervous trouble.  He indicated that he 
had been unable to hold a job (he noted he had held three 
jobs in the past three years) due to a sensitivity to 
"oils."  A medical examiner noted that the veteran's 
headaches were relieved by medication, that his nervous 
stomach and occasional leg cramps were non-disqualifying, and 
that his nervousness was mild.  

A September 1964 service record shows the veteran was seen 
for an eye evaluation, and it was noted his general health 
was good with no history of eye injuries or diseases.  A 
September 19, 1964 record indicates he was receiving 
dispensary treatment for an upper respiratory infection and 
was dissatisfied with the results.  He was hospitalized on 
September 20, 1964 for treatment of an upper respiratory 
infection and was discharged back to duty on September 23, 
1964 with a diagnosis of upper respiratory infection, acute, 
treated, and cured.  

A September 24, 1964 record indicates he complained of having 
swelling of the face and headaches.  It was noted the veteran 
was very hostile and demanding.  The examiner stated that no 
organic pathology was found, and the veteran was returned to 
duty on the same date.  An October 8, 1964 record indicates 
he complained of a stiff back.  The examiner reported that 
the veteran held his neck rigid but could move it perfectly 
well.  The impression was that of probable malingering, rule 
out muscle strain.  

An October 16, 1964 record indicates he complained of back 
trouble again and also of stuffed up ears.  The examiner 
noted that the veteran had a passive-aggressive personality 
disorder.  An October 22, 1964 record indicates that he 
complained of pressure in the right ear with pain on both 
sides of the head.  The diagnosis was that of bilateral 
serous otitis media.  A record the next day indicates the 
veteran was again in the sick call line, having returned 
because his ear was not yet cured.  

An October 22, 1964 service record indicates the veteran 
underwent a neuropsychiatric evaluation.  He was considered 
untrainable because he was constantly on sick call for 
various somatic complaints and lack of physical stamina, and 
was unable to meet the minimal requirements of training.  It 
was noted he had been cleared medically for duty, although he 
had what he felt were incapacitating physical complaints.  It 
was noted his military adjustment had been poor since he 
entered service.  The examiners reported that the veteran saw 
himself as weak and sickly.  The diagnosis was that of 
inadequate personality.  The examiners stated the veteran's 
personality disorder was of such severity that he could not 
be expected to respond to counseling, transfer, or 
confinement, and it was recommended that he be separated from 
the service as retention on active duty could be expected to 
result in continued ineffectiveness.  

An October 30, 1964 record indicates the veteran reported he 
had no further headaches, but complained he had "pressure" 
in both temporal regions and lower jaw.  He also reported he 
still had pains in the ear and back.  The diagnosis was that 
of psychophysiological reaction.  A November 2, 1964 record 
indicates the veteran had been seen at Grace New Haven 
Hospital over the weekend and had been told his ears were 
improving.  

On a December 1964 physical examination for separation 
purposes, the veteran was clinically evaluated as normal 
except for pes planus, a left leg scar, myopia, and an 
inadequate personality.  On a December 1964 report of medical 
history, he stated his present health was "poor," noting 
that his head hurt him daily in the same place and he also 
had eye aches.  He noted in part having a history of frequent 
or severe headaches, ear/nose/throat trouble, shortness of 
breath, leg cramps, recent gain or loss of weight, arthritis, 
and frequent trouble sleeping.  He indicated that he had been 
unable to hold a job (he noted he had held seven jobs in the 
past three years) due to a sensitivity to "oils and gases."  
He indicated he had been refused employment due to his health 
(he stated he could do no work with oils and that his past 
medical record showed that work with oils or gases caused him 
to be sick or have headaches).  He noted he had treated 
himself in the past for "oil sickness."  

In January 1965, the RO received the veteran's claim for 
service connection for an eye condition and "any other 
condition, physical or mental, found on military record."  

In a June 1965 decision, the RO denied service connection for 
an eye condition.  

In May 1967, the RO received the veteran's claim for service 
connection for a nerve condition and allergy.  

In a May 1967 decision, the RO denied service connection for 
allergies.  

On a VA Form 10-583, Claim for Cost of Unauthorized Medical 
Expenses, dated in August 1967, the veteran stated that he 
had received treatment between February 1965 and June 1967, 
for a nervous condition resulting in headaches, dizziness, 
and blurred vision.  

In September 1970, the RO received the veteran's claim of 
service connection for a variety of disorders to include 
migraine headaches (which he stated were constant) and 
allergy (manifested by facial swelling).  Other claimed 
disorders included poor vision, severe vomiting, nervous 
system condition, gland condition, rash in the ears, air 
buildup in the head and ears, and pressure in the nose, 
throat, and eyes.  

In a September 1970 decision, the RO denied service 
connection for allergies and migraine headaches, and for the 
other disorders specified in the claim received in September 
1970.

In an October 1970 letter, the veteran claimed that, when he 
entered service, he had an allergy but that the military 
doctors found him to be in good health.  He alleged the 
military then changed their story and discharged him in 
December 1964 on the basis that he had entered service 
"ill."  He stated that his service report of discharge (DD 
Form 214) should have reflected that his discharge was for 
medical reasons.   

In a February 1971 statement, Richard Timpson, M.D., stated 
the veteran had been under his care since April 1965 for 
anxiety neurosis controlled by medication.  The doctor stated 
that the veteran reported his condition began during his time 
in the Armed Services.  

In a March 1971 letter, the veteran stated his migraine 
headaches had ceased about March 1965.  

In a June 1971 decision, the RO in pertinent part denied 
service connection for headaches.  

In a June 1971 letter, the veteran claimed he was 
hospitalized during service for pneumonia and a respiratory 
ailment, which he alleged was an "allergy respiratory 
illness."  

In a June 1971 statement, Dr. Timpson stated that the veteran 
had allergic rhinitis and was unable to work in dusty areas 
and around chemical odors.  

On a July 1971 medical examination by Dr. Timpson, the 
veteran reported he had a history of migraine headaches 
beginning after induction in the Armed Services.  He 
complained of swelling of the face and in the nose with 
headaches and problems working around fumes of any kind and 
dust.  The diagnoses were those of probable schizophrenia and 
allergic rhinitis.  

In September 1971, the RO received from the veteran an 
article on "allergy" which he stated was obtained from the 
Dana Medical Clinic, Yale, New Haven Hospital, Outpatient 
Department.  

In a January 1972 decision, the Board denied service 
connection for migraines, a rash in the ears, air buildup in 
the head and ears, a nervous condition, and a nose and throat 
disorder.  

In a November 1991 statement, Stephen Atlas, M.D., stated the 
veteran remained under his care and that his heart condition 
was stable.  He also noted the veteran's allergy condition 
was controlled with eye drops and medicines.  

In an August 1994 statement, Richard Barse, M.D., indicated 
that the veteran had been under his care for many years for 
the treatment of migraine headaches and hypertension.  He 
stated that the veteran had also experienced vertigo and had 
a history of allergies.  He noted that, upon reviewing the 
veteran's records, these problems dated back many years to 
1964 at the time of the veteran's military service.  He 
explained that migraine headaches and allergies were usually 
genetic in nature and that many genetic disorders which were 
apparent at birth were also congenital.  He added that many 
genetic defects did not become apparent until many years 
after birth and that many congenital abnormalities were not 
detected until later in life, as he believed the case to be 
with the veteran.  The doctor opined that the veteran's 
migraine headaches and allergies were genetic in nature 
although they did not become apparent until many years after 
his birth.  He added the veteran's allergies and migraines 
were currently under good control.  

In September 1994, the RO received the veteran's application 
to reopen his claims of service connection for allergies and 
headaches.  

In an October 1994 decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for allergies and headaches.  

In a November 1994 letter, the veteran expressed his 
disagreement with the RO's decision, claiming that his 
allergy condition was aggravated by service.  He alleged he 
was allergic to cleaning agents, such as shoe polish and 
cleaning solvent for his rifle, that he used daily in 
service.  He claimed the odor of these agents gave him 
migraines and caused facial swelling.  He also claimed his 
allergies arose from a genetic disorder.  

On his Substantive Appeal (VA Form 9) received in November 
1994, the veteran claimed the doctors in service 
misunderstood his type of allergy (he claimed it arose from a 
genetic disorder).  He asserted he was allergic to oils and 
strong chemicals, such shoe polish and the solvents used to 
clean hardware (e.g., rifle).  He asserted the smell of gases 
and oils made him nauseous and caused migraine headaches, 
swelling of the face, fluid buildup in the ears, and a nerve 
condition in both eyes.  He claimed that his migraines lasted 
over five months beginning in service and that, since his 
December 1964 service discharge, his allergies made him 
claustrophobic and precluded employment in areas without 
windows.  He stated that, prior to service, he had trouble 
finding employment that would not affect his allergies.  

In a letter received by the RO in February 1995, the veteran 
claimed that, during service, the doctors misunderstood his 
allergies as a health condition.  He stated he had informed 
the doctors in writing that he had birth defects that had 
given rise to allergies which began affecting his life at age 
19.  He stated in service he had allergic reactions that were 
manifested by nausea and headaches.  He claimed his migraines 
lasted over five months and caused blurred vision or myopia 
in both eyes and a nervous condition in both eyes.  He stated 
that, by the third month in service, he was too sick and weak 
to sit up eight hours a day and had incapacitating migraines.  
He alleged his daily duties in service (e.g., polishing his 
shoes with oils and using strong chemicals to clean his gun 
and other hardware) led to allergy aggravation, which he said 
was plainly demonstrated when he was hospitalized for three 
and a half days with swelling of the face and an upper 
respiratory problem.  

With the letter received in February 1995, the veteran 
submitted various other documents in support of his claim, to 
include a copy of a passage pertaining to headaches and 
migraines from the American Medical Association, copies of 
prescription medications he took, his resume, letters 
regarding a newspaper column written about the veteran, and 
copies of a calendar (for the months of February and March 
1993) on which the veteran indicated daily the severity of 
his symptoms of vertigo he claimed were caused by very cold 
weather and associated with allergies.  

At an April 1995 hearing at the RO before a Hearing Officer, 
the veteran testified that, prior to entering the service, he 
had never seen a doctor for his allergies; that he was 
allergic to strong chemicals such as gasoline and heating 
oil; that, prior to service, he worked in the "shop" at 
school and in tobacco fields that were sprayed with 
substances and that he did not have any health problems; that 
in service the polish and cleaning solvents used to maintain 
his uniform affected his allergies; that the military doctors 
gave him medications but never investigated the cause of his 
problems; that his symptoms in service were nausea, 
headaches, air and fluid in the ears, and facial swelling; 
that his headaches lasted five months until after his 
military discharge and that he still occasionally had 
headaches for which he took Tylenol; that most of his medical 
treatment at present was obtained at the VA; that he 
currently took cortisone for a skin condition and medication 
for angina; that he had a vertigo allergy; that he did not 
have headaches or allergies with hay fever prior to his 
entrance into the service; that after his military discharge 
he sought medical treatment at the VA in 1965 for migraine 
headaches; that all his problems in service, such as 
shortness of breath, were related to allergies; and that he 
had been unable to work up to his potential due to his 
allergies.  

At the hearing, the veteran submitted a letter from a friend, 
who indicated that he had known the veteran for the past 10 
years and that he was a "warm, honest, and stable person."  
The friend also indicated that he was a former medic in 
Vietnam and knew of the importance of service medical records 
and that unfortunately there had been a "mix-up" with the 
veteran's records.  

In a June 1995 statement, a VA doctor stated that the veteran 
had allergies and was unable to work in an air-conditioned 
space.  

In a July 1995 statement, the veteran claimed that his 
military doctors had attempted to cure his allergy symptoms 
and birth defects, which a military psychologist in October 
1964 reportedly identified as a genetic disorder.  He stated 
that, from September 1961 to August 1964, his allergies were 
manifested by only nausea and that, from September 1964 to 
July 1995, he had been on medications for heart disease and 
allergies.  He requested the RO to consider his military 
discharge as a medical discharge.  With his statement, he 
submitted a copy of a newspaper column, written by a doctor, 
concerning the many causes of headaches.  

In a January 1996 letter, the RO requested the veteran's 
medical treatment records from Dr. Timpson.  

VA medical records dated in January 1996 show that the 
veteran was seen with complaints of shortness of breath and 
an aching feeling in his chest.  The doctor stated that he 
doubted the veteran's symptoms were cardiac in nature but was 
not convinced that the veteran had no angina.  The veteran 
was then admitted to the hospital for further evaluation.  A 
hospital report indicates he reported a history of angina 
since 1964 but experienced no symptoms until 1989.  The 
report also notes that the veteran was a poor historian.  His 
discharge diagnoses were those of unstable angina and ROMI 
(rule out myocardial infarction) negative.  

In letters received by the RO in February 1996, the veteran 
described his health problems during service.  He stated that 
his daily military duties included polishing boots and 
cleaning guns and other hardware and that, after about a 
month, he began to suffer swelling of the face, problems with 
the upper respiratory area, nausea, and migraine headaches 
(he claimed the headaches caused blurred vision and myopia in 
both eyes and resulted in a nervous condition in both eyes).  
He claimed the military doctors diagnosed him with allergies 
as a genetic disorder and he was hospitalized for three and a 
half days (he said prior to service he experienced some 
nausea but not to the degree he had it in service).  He 
stated that he last worked in 1995, having been employed as a 
security guard for 20 years, and claimed he had been on 
medication since September 1963 for disabilities arising from 
allergies.  His list of disabilities consisted of allergies, 
arthritis, heart disease, cramps, skin allergy, vision 
allergy, phobia, vertigo, anxiety, and colds to air-
conditioning.  

In a February 1996 statement, the veteran claimed his health 
conditions, to include unstable angina and heart disease, 
were "activated" during service.  He claimed that his 
allergies arose out of genetic disorders and that, prior to 
being drafted into service in 1964, he indicated in his 
records that he was limited as to the types of work he could 
perform.  

On a February 1996 VA social work service record, the veteran 
reported that he quit working in December 1995 due to 
"allergies and sickness."  He also reported that he 
suffered from angina, hypertension, and a variety of symptoms 
due to "allergies."  He stated he had seen many doctors, 
including allergy specialists, and that all of the testing 
failed to show positive results.  He stated he had cysts all 
over his body due to both anxiety and allergy, and reported 
having headaches as well as swelling of the hands, face, and 
other parts of the body due to allergies.  

In a March 1996 letter, the veteran stated he had seen Dr. 
Timpson in order to obtain a medical report regarding his 
medical treatments.  With the letter, he enclosed a copy of 
the previously submitted February 1971 medical statement by 
Dr. Timpson. 

In a letter received by the RO in April 1996, the veteran 
stated he was submitting two medical notes to show that he 
had had continuous medical treatment since his 1964 military 
discharge.  With the letter, he enclosed copies of previously 
submitted medical statements by Dr. Timpson dated in February 
1971 and Dr. Atlas dated in November 1991, and a copy of his 
friend's letter that was previously submitted at the 1995 RO 
hearing.  

On an April 1996 VA examination, the veteran reported he had 
a sensitivity to some unknown chemicals and had episodes of 
headaches, frequent colds, nausea, sweating of the face, 
difficulty breathing, and conjunctivitis ever since 1961.  He 
reported a history of hypertension since 1965 and episodes of 
vague chest pain since 1988.  He claimed severe nervousness 
and anxiety since 1965.  He underwent a general medical 
examination and was diagnosed with hypertension, angina, 
anxiety neurosis, and history of hypersensitivities to some 
unknown chemicals.  

In an October 1996 statement, the veteran indicated that, 
during service, his mild allergies were aggravated to a 
severe degree while performing daily duties using cleaning 
solvents, oils, and polish.  He stated it was a "miracle" 
he lived after a panic attack upon leaving the hospital where 
he had been treated for facial swelling and migraine 
headaches brought on by allergies.  He stated it was also a 
"miracle" that he was able to work as long as he did after 
service considering his physical and mental disabilities.  
With his statement, he enclosed a list of medications he 
currently took and a list of his disabilities which consisted 
of unstable angina/heart disease, a skin allergy and an 
allergy cyst, allergic rhinitis/face swelling, allergic 
vertigo, allergic arthritis, allergic conjunctivitis/eye 
illness, allergic claustrophobia and anxiety, allergic 
migraine headaches, allergy to car fumes/vapors, and allergy 
to hot and cold air or weather.  He claimed that his 
allergies arose from a genetic disorder, that a military 
doctor had identified his genetic disorder, and that his 
allergies and anxiety had been aggravated over the past 30 
years.  

In a letter received by the RO in October 1996, the veteran 
reiterated that he had allergies to anything that contained 
oils or smelled oily and that he had also reacted to chemical 
solvents used for cleaning his gun and shoe polish during 
service.  

In a November 1996 statement, the veteran maintained when he 
entered the service he indicated on a questionnaire (for 
indicating any health problems that might preclude him from 
becoming a soldier) that he had allergies to oils and strong 
chemicals (or smells thereof).  He claimed the daily use of 
shoe polish and cleaning solvents aggravated his allergies 
and caused all of his current disorders.  

In a March 1997 letter, the veteran reiterated he had birth 
defects which he said were termed genetic disorders.  

VA outpatient records show that, in April 1997, the veteran 
underwent a psychiatric evaluation.  He reported he was 
hospitalized for "allergy" during service and had not 
worked since August 1995 due to "allergies, anxieties, 
cramps, arthritis, and dizziness."  In the assessment, the 
examiner noted the veteran had poor insight into somatic 
symptoms which were possibly anxiety related.  In May 1997, 
the veteran reported he had a history of asthma and allergies 
since service, which he said he had been able to work around 
up until the previous year.  

In May 1997, the RO received a statement from the veteran's 
representative pertaining to the veteran's claim for service 
connection for allergies on the basis of aggravation during 
service.  Enclosed with the statement were letters from the 
veteran, reiterating that he was born with genetic disorders 
which manifested as allergies and mild retardation.  He 
stated that his allergies were aggravated during service when 
he came into contact with shoe polish and cleaning solutions 
which caused facial swelling, migraine headaches, and 
conjunctivitis in both eyes.  

In a June 1997 letter, the veteran stated that, during 
service, he never stopped using shoe polish and cleansers 
which he claimed were the cause for his allergy attacks.  He 
stated that none of the military doctors asked him about his 
allergies and claimed that they should have known his health 
would never be the same again.  

VA outpatient records show that, in July 1997, the veteran 
was seen on a follow-up medical visit regarding coronary 
artery disease, osteoarthritis of the knees, and anxiety.  In 
November 1997, he was seen with a complaint of congestion in 
his throat which he believed was caused by allergy.  The 
assessment was that of postnasal drip.  

In June 1998, the RO received a letter from the veteran in 
which he reiterated his contentions regarding how he had 
genetic disorders that manifested as allergies which were 
aggravated during service.  He claimed the aggravation of 
allergies were the cause of his current "multifactorial 
disorders."  He furnished a list of his multifactorial 
disorders, which was duplicative of previously submitted 
lists of his current disorders.  

In a letter dated in July 1998 to his representative, the 
veteran reiterated his contentions regarding the aggravation 
of allergies during service and the eventual termination of 
his employment from an "allergy hypersensitivity immune 
system."  

At an August 1998 hearing before the undersigned Member of 
the Board, the veteran testified that, in service, he was 
constantly exposed to heating oil, shoe polish, and cleaners 
that aggravated his allergies such that he became nauseous 
and developed headaches; that prior to service he worked with 
chemicals but did not have any allergic reactions (he said he 
experienced nausea but did not have headaches prior to 
service); that he was hospitalized during service and treated 
for his allergies; and that his allergy hypersensitive immune 
system now affected his eyes, ears, and nose.  

The veteran also testified that he saw Dr. Barse, a general 
practitioner, for treatment from about 1984 until 1993 when 
he began to receive treatment from the VA; that he was 
hospitalized at the VA in 1996 for unstable angina which he 
claimed was due to allergies; that he was treated for 
headaches at the VA and tried to keep them and his allergies 
under control; and that when he had allergy attacks he 
experienced different symptoms which sometimes affected his 
eyes or skin. 

At the hearing, additional evidence consisting of letters 
from the veteran, his brother, and his neighbor was 
submitted.  The veteran claimed his current physical and 
mental disabilities were caused by aggravation of his health 
condition during service.  He asserted that, during basic 
training, he was treated with antibiotics in his right hip, 
for allergy migraine headaches, an anxiety episode (which a 
doctor concluded was a genetic disorder), allergy swelling of 
the face, irregular heart beat, fluid and air in his ears, 
and back pain diagnosed as cervical osteoarthritis.  His 
brother stated that the veteran had a multifactorial disorder 
generally called aggravated allergies for the past 30 years 
or more.  His neighbor stated she supported the veteran's 
claim for increased benefits because he complained of chest 
discomfort and poor circulation in his legs upon walking.  

In a September 1998 letter to the Board, the veteran stated 
that the reason he became unemployed was that he had too many 
occupational illnesses or disorders, which began while he was 
in service.  He reiterated that his body reacted to agents 
such as cleaning solvents and shoe polish which aggravated 
his allergies.  He claimed that, as a result of such 
aggravation, he developed an allergy hypersensitivity immune 
system and was diagnosed with multifactorial disorders.  He 
stated that, during his work as a guard after service, he 
became phobic in work areas without windows, allergic or 
asthmatic to hot and cold air or weather, and allergic to car 
fumes and vapors.  

In a January 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen claims of 
service connection for allergies and headaches.  The Board 
also remanded the case to the RO for further development, 
specifically to obtain medical treatment information from the 
veteran, to obtain Social Security Administration records 
pertaining to his claim for disability benefits and to afford 
him a VA examination to determine the nature and likely 
etiology of the claimed allergies and headaches.  

In a February 1999 letter, the RO requested the veteran to 
furnish information concerning medical treatment he received 
for allergies and headaches, to include signed authorizations 
for the release of medical records from any listed medical 
providers.  In a February 1999 statement, the veteran 
responded, indicating that the RO could verify treatments for 
his allergies and how they had been aggravated in his service 
medical records.  He stated the doctors in service did not 
inquire what he was allergic to but only administered 
treatments in order to cure him.  He claimed that, during 
service, his "allergy hypersensitive immune system" was 
aggravated which affected all his systems (called 
"multifactorial disorders") and that, as a result, he had 
occupational illnesses and disorders.  

On a submitted medical release form (VA Form 21-4142), the 
veteran identified six medical providers (three from the VA 
hospital) from whom he received treatment for various periods 
dating from 1964 to 1998.  He stated that his multifactorial 
disorders consisted of unstable angina, food allergies, 
cervical osteoarthritis in his back, vertigo to sudden 
temperature changes, and allergic conjunctivitis (which he 
said was first manifested as a nerve condition in both eyes 
due to headaches he had from allergies).  He stated that a VA 
doctor advised him not to work in an air-conditioned area and 
to remove himself from the source of an allergic reaction.  

On a subsequent medical release form (VA Form 21-4142), the 
veteran stated that, upon being drafted in September 1964, he 
indicated on a medical questionnaire the reason why he might 
not be fit for service.  He claimed the medical staff in 
service left his records "a mess."  

In a February 1999 letter, the RO requested medical treatment 
records dated around 1988 from Dr. Richard Barse.  In reply, 
the doctor stated that records were no longer available for 
the time period requested.  

In a March 1999 letter, the veteran stated that he did not 
stop working due to his unstable angina with food allergies, 
high blood pressure, or arthritis in his knees and back.  
Rather, he stated his allergy hypersensitivity immune system 
when aggravated brought on discomfort to the point where he 
was unable to sleep or rest once he returned home from work.  
He stated he had too many multifactorial disorders (coming 
under the heading of occupational disorders) when he was a 
security guard.  He described these disorders, including head 
colds, vertigo, allergy headaches, phobia for working in an 
area without windows, allergy conjunctivitis in both eyes due 
to smoke in the area or reading, allergies to car fumes, and 
rhinitis.  Also in March 1999, the veteran submitted a 
medical release form (VA Form 21-4142), on which he indicated 
that his Congressman and Dr. Barse helped him to obtain his 
service medical records which he reviewed with the doctor's 
help.  

In April 1999, the RO received a copy of the veteran's award 
of disability benefits from the Social Security 
Administration (SSA), dated in April 1999.  

In an April 1999 statement, the veteran claimed the military 
doctors mistakenly "passed" him in the initial two weeks 
despite his report on a medical questionnaire that he had 
allergies.  

In May 1999, the veteran submitted copies of excerpts from a 
medical encyclopedia (copyrighted in 1964) and claimed the 
medical staff in service knew how to treat his conditions 
that were today called "occupational disorders and 
illness."  In the excerpts, the veteran highlighted a few 
passages concerning occupational therapy and health.

In September 1999, the RO received additional records from 
the SSA concerning the veteran's application and award for 
disability benefits.  The records included a questionnaire 
requested in March 1998 and subsequently completed by the 
veteran in regard to his application for benefits.  On the 
forms, he indicated that he did nothing for fun because he 
had too many allergies, that for the past three years his 
biggest problem concerned a misunderstanding about his 
military discharge, and that his disabilities included 
angina/heart disease, arthritis and poor circulation in the 
legs, allergy migraines, anxiety with allergy headaches, 
allergy conjunctivitis, and allergies to hot and cold weather 
and air conditioning.  Other records show that the SSA award 
of disability benefits to the veteran in an April 1999 
decision was based on a primary diagnosis of affective 
disorders and a secondary diagnosis of essential 
hypertension, and that such disabilities began in August 
1995.  In its decision, the SSA noted that medical evidence, 
including disability evaluations by the SSA, showed the 
veteran had chronic angina, arthralgias (osteoarthritis of 
the knee), severe mental impairments (depression and 
anxiety), eye allergies, headaches when his allergies acted 
up, and conjunctivitis.  At the disability evaluations by the 
SSA, the veteran reported the same complaints as he had to 
the VA in regard to aggravation of health problems during 
military service.  It was also noted on one of the 
evaluations that he was fixated with the idea that most of 
his maladies were attributable to allergies and immune system 
problems.  

The records from the SSA also included VA medical records 
dated from 1993 to 1995, showing treatment for a variety of 
complaints to include shoulder pain, hypertension, 
questionable angina, allergies, migraine headaches, and 
vertigo.  A June 1993 VA outpatient record indicates the 
veteran underwent a general medical evaluation.  He reported 
a history of angina, hypertension, and eye allergies.  In 
regard to whether the veteran had any allergies, it was noted 
that none was known.  The assessment was that of 
hypertension, questionable angina, and eye allergies.  An 
October 1993 VA outpatient record indicates the veteran 
complained of dizziness and reported having had the same 
symptoms the previous year.  The diagnosis was that of 
vertigo.  A November 1993 VA outpatient record indicates the 
veteran reported a long history of allergy and complained 
presently of a rash on the neck.  The assessment was that of 
acanthosis nigricans, probably normal variant, and mild acne 
keloidalis.  A December 1993 VA outpatient record indicates 
the veteran reported a long history of eye allergies (he was 
then scheduled for an eye appointment).  An April 1994 VA 
outpatient record shows that the veteran complained of 
migraine headaches on and off for three weeks and that he 
reported he also had it 30 years previously.  The impression 
was that of headache from increased blood pressure.  A May 
1994 VA record shows he was seen for hypertension 
"headaches" and that he reported an allergy to "fumes."  

Also in September 1999, the RO received VA outpatient records 
dated from 1993 to 1998, many of which are duplicative of 
those already received by the RO from the SSA and VA.  
Records not previously received by the RO show treatment for 
complaints pertaining to the eye (claimed as allergy 
related), hypertension/coronary artery disease, viral upper 
respiratory infection, bronchitis, shoulder pain, cramps in 
legs, colds, allergy conjunctivitis, anxiety, ear, and 
arthritis in the knees.  Records in January 1995, October 
1996, and March 1997 note that the veteran was a poor 
historian.  An October 1996 record shows that the veteran 
reported that he had allergy headaches which he treated on 
his own, that he was allergic to oil-based products such as 
cleaners, that he had anxiety and a history of panic attacks 
while in service, and that his anxiety and allergies had 
increased.  

In a November 1999 letter, the RO requested Dr. Barse to 
forward any records that he reviewed for his opinion that 
some of the veteran's problems dated back to 1964 at the time 
of his military service.  (The RO enclosed a copy of the 
doctor's August 1994 opinion as a frame of reference.)  

In a November 1999 letter, the RO requested the veteran to 
complete a medical release form (VA Form 21-4142) so that 
pertinent medical records from Dr. Timpson could be obtained.  
It also informed him that records from Dr. Barse had been 
requested.  

In December 1999, the RO received a medical release form (VA 
Form 21-4142) from the veteran, indicating he had received 
medical treatment for his occupational disorders due to 
aggravated allergies from Dr. Timpson and Dr. Barse dated 
from 1965 to 1971 and from 1986 to 1994.  With the release 
form, the veteran also enclosed other documents:  a copy 
previously submitted of Dr. Timpson's February 1971 statement 
on which the veteran had written that such statement was all 
his records that the doctor had retained; a May 1996 VA 
certification letter, indicating the veteran was rated 
permanently and totally disabled effective in January 1996; a 
list of the medications he was currently taking; a list of 
multifactorial disorders he claimed to have arisen due to a 
genetic disorder and aggravated allergies; and a copy 
previously received of Dr. Barse's August 1994 medical 
opinion.  

In a January 2000 letter, Dr. Barse stated that he last saw 
the veteran in July 1995 when the veteran came to see him in 
regard to obtaining a letter of disability.  The doctor noted 
that at that time the veteran was being followed at the VA 
and that he had not actually seen the veteran as a patient 
since April 1994.  

In March 2000, the veteran underwent VA examinations to 
determine the nature and likely etiology of any claimed 
headaches or allergies.  Prior to the examinations, he 
furnished a list of medications he currently took.  He also 
provided a list of "multifactorial disorders" (to include 
angina, arthritis, a skin allergy, allergic vertigo, 
conjunctivitis, migraines, phobia, temperature change, and 
car fumes/vapors) that he claimed were due to aggravated 
allergies in service.  

On one examination, the veteran reported he had insignificant 
or no pain (from headaches) from 1965 until 1994.  
Diagnostically, the doctor stated the veteran had frontal 
headaches without neurological signs lasting approximately 
six months 36 years previously and a recurrence of similar 
pains (i.e., headaches without migraine features) two to 
three times a week for approximately six years.  The doctor 
also stated the veteran was neurologically negative on the 
examination except for mild difficulty interpreting traced 
figures.  The doctor remarked that the veteran's subjective 
history was moderately reliable, considering his education.  

On another March 2000 VA examination, the doctor stated that 
the veteran had some headaches, largely frontal, without any 
neurological signs (and no features of migraines) and that he 
reported having some chest pain (which had been called 
angina) as well as other problems.  The doctor noted the 
medications the veteran was currently taking or had taken for 
blood pressure control, an eye problem, and a skin problem.  
The doctor stated that, in his medical history, the veteran 
was "voluble" about blaming his disorders on allergies and 
seemed to have focused on allergies as a cause for nearly all 
of his problems.  The doctor cited to the list of disorders, 
to include unstable angina with foods or anxiety, arthritis, 
a skin allergy, facial swelling, dizziness from an allergy to 
temperature changes, allergic conjunctivitis, allergic 
migraines, allergic phobia, and reactions to car fumes.  

Following an examination, the VA doctor opined that the 
veteran did not have a current allergy or headache disability 
due to any disease or injury incurred or aggravated during 
service.  The doctor noted that the veteran was treated for 
an episode of facial swelling which was temporary and had 
responded to treatment.  

The diagnoses were those of normal pulmonary examination, 
acanthosis nigricans of the back, and eczematoid dermatitis 
that was likely neurodermatitis of the hands and arms.  The 
doctor commented that there were no other substantive 
allergies gleaned from the examination.  The doctor added 
that the veteran's history for details might occasionally be 
of some interest but that he was judged overall to be 
unreliable (the doctor noted the veteran's continuous flow of 
talk, sometimes in sequence and sometimes on different 
topics, which was highly repetitive in nature, sooner or 
later coming back to problems which he blamed on allergy).  

In a May 2000 letter, the RO acknowledged the January 2000 
letter of Dr. Barse and again requested that he furnish any 
records that he reviewed for his opinion that the veteran's 
problems dated back to 1964 at the time of his military 
service.  The RO requested that he should so indicate if he 
had not actually reviewed any records for his opinion and 
that if such was the case furnish a statement on how he had 
reached his conclusion.  

In a May 2000 letter, the veteran stated that he did not 
complete his military basic training because he went on sick 
call due to giving out of breath, allergy migraine headaches, 
and cervical osteoarthritis and back pain.  Also in May 2000, 
the veteran submitted a copy of a letter he had written to 
Dr. Barse.  In that letter, the veteran referenced his 
service medical records they had allegedly reviewed prior to 
the doctor writing his August 1994 letter and stated that the 
Board required the doctor to note in a separate letter that 
he (the veteran) had received a medical discharge due to 
allergies aggravated during service which led to occupational 
illnesses.  

In a May 2001 letter, the veteran responded to a Supplemental 
Statement of the Case issued to him by the RO earlier that 
month, stating that he disagreed with most of the information 
contained therein.  He stated he previously testified at the 
RO as to how his allergies were aggravated during his 
military basic training (he said his service medical records 
did not reflect much about his condition).  

He stated he had indicated on a medical questionnaire in 
service that he had allergies which were mild in degree and 
not aggravated until service.  He described his problems in 
service, which he alleged were caused by aggravation of 
allergies, and he stated that aggravated allergies were the 
reason he left a department store job in 1969 and his last 
job in 1995.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the issue on appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran claims that he is entitled to service connection 
for allergies and headaches.  The claims file shows that 
through its discussions in the Rating Decision, Statement of 
the Case, and Supplemental Statements of the Case, the RO has 
notified him of the evidence needed to substantiate his 
claims.  

The veteran has furnished private and VA medical evidence and 
authorized the release of medical treatment records from 
other medical providers from whom the RO has requested (and 
in some cases received) medical records or statements 
regarding the claimed disabilities in issue.  Additionally, 
the RO has afforded the veteran the opportunity for hearings 
(in 1995 and 1998), and provided him with VA examinations (in 
1996 and 2000).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001). 

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Id.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all of the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  

The veteran contends that, during basic training in service, 
his allergies were aggravated and he began to experience 
headaches.  The service medical records show that, on the 
pre-induction physical examination in September 1964, the 
veteran was not demonstrated clinically to have headaches or 
allergies, and there were no diagnoses of such.  

However, on a medical history report in association with the 
examination, he reported having had a history of headaches 
(which the examiner noted he relieved with medication) and a 
sensitivity to "oils" which caused him difficulty in 
finding and holding a job.  

During his three month period of service, the veteran was 
treated for a variety of complaints, including an upper 
respiratory infection, swelling of the face, and headaches, 
all of which were noted to have either been "cured" or 
resolved without further complaint.  The separation physical 
examination in December 1964 did not show clinically that the 
veteran had either headaches or allergies, and there were no 
diagnoses of such.  On a medical history report in 
association with the examination, he again reported a history 
of headaches and a sensitivity to "oils and gases" which 
caused him difficulty in finding and holding a job.  The 
veteran was discharged from military service in December 
1964.  

A review of the service medical records shows that there is 
no competent evidence that the veteran had allergies that 
pre-existed his entry into service.  Although the veteran 
noted a sensitivity to "oils" on a pre-induction medical 
history report, he was not diagnosed with allergies on the 
physical examination.  Likewise, he was not diagnosed with 
having an allergy during service or on the physical 
examination at separation from service.  Even assuming he had 
a pre-existing allergy that was not manifest on the entrance 
examination, there is no medical evidence that such had 
increased in severity during service.  

The service records show that he was treated for an upper 
respiratory infection and swelling of the face during service 
(which the veteran claimed were manifestations of his 
allergy), but each condition was either "cured" or resolved 
without further complaint in service.  Moreover, the 
submitted medical records show that the veteran was not 
treated for allergies until many years following service.  
Thus, based on the medical evidence prior to, during, and 
subsequent to service, the Board cannot find that the veteran 
had allergies that were incurred in or aggravated by his 
brief period of military service.  

In regard to headaches, which the veteran argued had begun 
during service, the service medical records show that he 
reported having experienced headache manifestations prior to 
service.  He was not diagnosed with headaches on his pre-
induction physical examination, but a medical examiner had 
noted his complaint of frequent and severe headaches on a 
medical history report at that time.  Complaints of a 
headache were made during service in September 1964, but the 
headache was subsequently reported by the veteran in October 
1964 to have resolved.  

The veteran's complaint of having had frequent and severe 
headaches was again reported on a medical history report at 
the time of his separation from service in December 1964.  He 
was not diagnosed with headaches on his physical examination 
for separation purposes, and there is no medical evidence of 
headaches for many years following his discharge from 
service.  

Thus. a review of the actual records from service reflects 
that the veteran's headaches during service were merely 
transitory without an increase in severity.  Intermittent or 
temporary flare-ups during service of a pre-existing injury 
or disease do not constitute aggravation; rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  On this record, the Board cannot 
find that the veteran had headaches that were incurred in or 
aggravated by his period of military service.  

The earliest post-service medical evidence is dated in June 
1971 when Dr. Timpson stated on a treatment record that the 
veteran had allergic rhinitis and was unable to work in dusty 
areas and around chemical odors.  A month later on an 
examination by the same doctor, the veteran reported a 
history of having migraine headaches that had begun after his 
induction in the service and complained of facial swelling 
with headaches and problems working around fumes and dust.  
Dr. Timpson again diagnosed allergic rhinitis.  

The next medical evidence is dated in November 1991 when Dr. 
Atlas noted on a record that the veteran had an allergy 
condition that was controlled with eye drops and medicine.  
Neither Dr. Timpson nor Dr. Atlas related the veteran's 
allergies to his period of military service, and neither 
commented that any allergies had been aggravated by the 
veteran's three month period of active service.  

The additional post-service medical evidence consists of Dr. 
Barse's August 1994 statement, which appears to relate the 
veteran's headaches and allergies to service.  The doctor 
indicated that a review of the veteran's military records 
showed that his migraine headaches and allergies, which the 
doctor opined were congenital in origin and not manifest 
until many years after the veteran's birth, dated back to 
1964 at the time of the veteran's military service.  

The RO requested that Dr. Barse to furnish any records he had 
reviewed for his August 1994 opinion, but Dr. Barse's January 
2000 reply was not responsive to the inquiry (he replied that 
he had last seen the veteran as a patient in April 1994).  In 
May 2000, the RO again requested Dr. Barse to furnish any 
records he had reviewed for his August 1994 opinion or an 
explanation for his conclusion if in fact he did not review 
any records.  (The records show that the veteran also wrote 
to the doctor in May 2000, restating the RO's request for a 
medical opinion).  

However, as Dr. Barse never responded to the inquiries, the 
record is devoid of any basis to support the August 1994 
opinion.  Although it appears the doctor might have reviewed 
some of the service medical records, it is not known whether 
he reviewed all of them or just records selected by the 
veteran.  Moreover, it is not known whether the doctor 
reviewed any other medical evidence, or just relied on the 
veteran's report of medical history, for his medical 
conclusion.  

Without this information, the Board finds that Dr. Barse's 
opinion has limited probative value in determining the 
present issue of service connection for allergies and 
headaches.  Moreover, it is noted that the Board is not bound 
to accept a medical opinion many years after service when an 
examiner relies on history provided by the veteran.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1996).  

Therefore, if the basis for the medical opinion is the 
unsubstantiated medical history proffered by the veteran, Dr. 
Barse's conclusion that the veteran's allergies and migraine 
headaches were genetic in origin and had manifested during 
service inherently lacks probative value as medical evidence 
of a nexus between a service disease or injury and a current 
medical disability.  

The VA examination reports in March 2000 show the veteran was 
evaluated to determine the nature and likely etiology of any 
claimed headaches or allergies.  On those examinations, the 
veteran claimed he had no headache pain from 1965 until 1994.  
He also furnished a list of "multifactorial disorders" that 
he claimed were due to aggravated allergies in service (the 
list included angina, arthritis, a skin allergy, allergic 
vertigo, conjunctivitis, migraines, phobia, temperature 
change, and car fumes/vapors).  

On one examination, the veteran was neurologically negative 
(except for mild difficulty interpreting traced figures), and 
his diagnosis was frontal headaches without neurological 
signs lasting approximately six months 36 years previously 
and a recurrence of similar pains two to three times a week 
for approximately six years (the doctor found the veteran's 
subjective history was moderately reliable given his 
education).  

After a second examination, another doctor opined that the 
veteran did not have a current allergy or headache disability 
due to any disease or injury incurred in or aggravated during 
service.  The second doctor noted the veteran had been 
treated for an episode of facial swelling which was temporary 
and had responded to treatment in service, diagnosed the 
veteran with two different skin conditions, and added that 
the veteran's history for medical details was judged overall 
to be unreliable.  

The March 2000 VA examination reports are responsive as to 
the question of service connection for allergies and 
headaches, and the conclusions reached were based on the 
entire medical record.  One of the examiner's conclusions, 
that the veteran had headaches without neurological signs 
lasting approximately six months 36 years previously (and 
thus, dated back to sometime in 1964, including or not 
including the veteran's period of service) and a recurrence 
of similar pains for approximately six years, does not 
actually offer the medical nexus between a current disability 
and service that is required for establishing service 
connection.  

That is, the doctor did not relate the veteran's current 
headaches to those in 1964; it was merely stated that the 
veteran was experiencing "similar" pains in recent years.  
Moreover, the actual clinical records in service did not 
reflect that the veteran's headaches were a chronic 
condition, and there is no continuity of symptomatology 
(i.e., headaches) after discharge in December 1964 until 30 
years later in 1994.  See 38 C.F.R. § 3.303(b).  

Therefore, the opinion pertaining to headaches is consistent 
with the conclusion of the second VA examiner who opined that 
the veteran did not have a current allergy or headache 
disability due to any disease or injury incurred in or 
aggravated during service.  This opinion directly addressed 
the issue of service connection in the instant appeal and is 
considered particularly probative -- in contrast to Dr. 
Barse's opinion -- especially in light of the fact that it 
was furnished based on a review of the veteran's medical 
history and on a current medical examination.  

Accordingly, the Board finds that the March 2000 VA 
examination reports are more credible and reliable, and 
thereby worthy of more evidentiary weight, than Dr. Barse's 
August 1994 statement.  

Other post-service medical evidence in the record is not 
probative of the issue of whether the veteran had allergies 
and headaches that were incurred in or aggravated during 
service.  A June 1995 statement of a VA doctor stated the 
veteran had allergies and was unable to work in an air-
conditioned area.  VA hospital and outpatient records dated 
from 1993 to 1998 show treatment for a variety of disorders, 
including unstable angina, coronary artery disease, 
osteoarthritis, anxiety, postnasal drip, joint pain, 
hypertension, allergies, migraine headaches, vertigo, skin 
condition, eye condition, viral upper respiratory infection, 
bronchitis, and leg cramps.  A 1996 VA examination reflects 
diagnoses of hypertension, angina, anxiety neurosis, and 
history of hypersensitivities to some unknown chemicals.  

This evidence merely reflects the veteran's current medical 
condition, and there is no indication that the onset of his 
headaches and allergies was 30 years previously during his 
short period of active service or that his headaches and 
allergies had been aggravated by the three month period of 
service.  

The veteran has submitted additional evidence in support of 
his claims for service connection, including a copy of a 
passage pertaining to headaches and migraines from the 
American Medical Association, copies of prescription 
medications he currently took, his resume, letters regarding 
a newspaper column written about him, copies of a calendar 
(for the months of February and March 1993) on which the 
veteran indicated daily the severity of his symptoms of 
vertigo he claimed were caused by very cold weather and 
associated with allergies, a letter from a friend and former 
medic in service who had known the veteran since the mid-
1980s, a copy of a newspaper column on the causes of 
headaches, lists of current medications and disorders, 
letters from his brother (who basically reiterated the 
veteran's contentions) and neighbor (who attested to some of 
the veteran's current physical complaints), copies of 
excerpts from a medical encyclopedia concerning occupational 
therapy and health, and records of an SSA disability award in 
1999 based on a primary diagnosis of affective disorders and 
a secondary diagnosis of essential hypertension.  

This evidence, too, is not probative as to the question of 
whether the veteran had allergies and headaches that were 
either incurred in or aggravated during service.  The records 
do not show that there is an etiological relationship between 
any current headaches and allergies and the veteran's service 
or that the disabilities were aggravated during service from 
September 1964 to December 1964.  

Notwithstanding the medical and other records in the claims 
file, the veteran has furnished numerous statements and 
hearing testimony, wherein he claims that he had numerous 
health problems attributable to allergies aggravated during 
service and that he had headaches that were initially 
manifest during service.  

It is noted that several VA outpatient records indicate that 
in regard to giving medical history details the veteran was a 
poor historian, and one VA examiner in March 2000 found his 
history for medical details to be unreliable (only one VA 
examiner found the veteran's history to be moderately 
reliable).  Nevertheless, the veteran, being a layman, has no 
expertise to give an opinion as to such questions of medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In view of the foregoing, the Board concludes that the weight 
of the evidence demonstrates that the veteran does not 
currently have current disability due to allergies and 
headaches that were incurred in his period of military 
service or had increased in severity during service.  In 
short, the claimed conditions were not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claims 
for service connection for allergies and headaches, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for allergies is denied.  

Service connection for headaches is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

